Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 29, 2021 has been entered.
Claims 1, 2, and 14-20 remain pending in the application. Claims 3-13 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Final Office Action mailed July 14, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
Regarding claim 16, which recites in part, “a control device; and a barcode reader and assignment station configured to be control by the control device…”, the assignment station has been interpreted as part of the control device.
Regarding claim 17, which recites in part, “a control device; and a loading and assignment station configured to be control by the control device…”, the assignment station has been interpreted as part of the control device.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0042] of the Pre-Grant Publication of the instant Application, US 2019/0285660 (“Kopp et al.”; hereinafter “Kopp”) describes that the receiver station may be a radio receiver station comprising an antenna. For purposes of examination, the examiner will interpret the receiver station to be a radio receiver station comprising an antenna, and equivalents thereof. [0043] of Kopp describes that the transmitter station may be an electric or wireless transmitter station, such as a radio transmitter station comprising an antenna. For purposes of examination, the examiner will interpret the transmitter station to be an electric or wireless transmitter station, such as a radio transmitter station comprising an antenna, and equivalents thereof. [0077] of Kopp describes that the loading station may be a gripper. For 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 improperly broadens the scope of what the removal detector may be compared to claim 1, as claim 1 limits the removal detector to a switch, while claim 2 states that the removal detector may be a switch, an optical sensor, a capacitive sensor, a pressure sensor, a temperature sensor, and/or a shape memory alloy.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Praet (US Pub. No. 2012/0178170; already of record) in view of Lavi (US Pub. No. 2012/0037696; already of record), Lin et al. (US Pub. No. 2014/0134607; hereinafter Lin; already of record), Fritchie (US Pub. No. 2010/0123551; already of record), and Wakamiya et al. (US Pub. No. 2014/0295562; hereinafter Wakamiya).

Regarding claim 1, Van Praet discloses a laboratory system for a laboratory automation system ([0002]). The laboratory system comprises: 
	a sample container carrier (see Fig. 1 at intelligent rack 10). 
	A removal detector wherein the laboratory system is configured to determine based on the detected removal that a previously valid logic assignment of the sample container carrier to the carried laboratory sample container is now invalid ([0052]-[0053], [0057], when specimen tube T is removed, the spring in the rack moves and detector detects the movement of the spring to show that the specimen tube has been removed. The detector may be an optical sensor. The position information for the specimen tube, i.e. the valid logic assignment of the tube being present, is then erased from the data set to show that the specimen tube is removed, i.e. the invalid logic assignment of the tube being removed). 
	The sample container carrier comprises a transmitter configured to transmit information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid ([0035], printed circuit board 70 is coupled to circuitry to generate and transmit signals to an associated computer upon placing and removal of a specimen tube relative to the rack, see Fig. 4, the transmitter appears capable of being configured to transmit any sort of information).
	Van Praet fails to explicitly disclose that:
Filed March 4, 2019Conf. No. 2638the sample container carrier is configured to carry only one laboratory sample container;
the remothe removal detector is arranged in a bottom of a holding region of the sample container carrier and in contact with a lower end of the laboratory sample container's 
the sample container carrier comprises a memory element encoded with information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid;
the sample container carrier comprises a receiver configured to receive information based on whether the logic assignment is valid, to store the information on the memory element, to collect energy, and to supply the sample container carrier with the collected energy; and 
the sample container carrier comprises a transponder comprising the transmitter and the receiver, wherein the transponder is configured to receive an interrogation for the information and to transmit the information in response to the received interrogation and wherein the transponder is a near-field communication transponder.
	Lavi is in the analogous field of sample container carriers (Lavi; [0001], see Fig. 3). Lavi teaches a sample container carrier that is configured to carry only one laboratory sample container (see Lavi Fig. 3 at specimen transport puck). Lavi further teaches a carrier comprising a memory element (see Lavi Fig. 3 at re-write RFID chip at bottom of specimen transport puck). Lavi further teaches a sample container carrier that comprises a receiver, the receiver (Lavi; [0024], see Fig. 3 at re-write RFID chip at bottom of specimen transport puck. An RFID chip intrinsically includes a receiver for receiving signals from an RF reader. The receiver appears capable of receiving any type of information, and the memory element of the RFID chip appears capable of storing any type of information). Lavi further teaches a carrier that comprises a transponder, the transponder comprising a transmitter and the receiver, the transponder configured to receive an interrogation for the information and to transmit the information in response to the received interrogation (Lavi; [0024], see Fig. 3 at re-write RFID chip at bottom of specimen transport puck. An RFID chip intrinsically is a transponder including a transmitter and a receiver. Further, the RFID chip appears capable of receiving an interrogation and transmitting in response to the received interrogation for any kind of interrogation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier in the system of Van Praet to be configured to carry only one laboratory sample container as in Lavi. Lavi teaches that a carrier configured to carry only one laboratory sample container can be used in a system to continuously move specimens to sorting locations that run off of a conveyor (Lavi [0032]), as providing a continuous sorting operation would reduce operation downtime and enhance efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier in the system of Van Praet to comprise a memory element as in Lavi. Lavi teaches that a memory element can be used to store information relating to a sample container thereon, is re-writeable, and a memory element can be read to confirm that the information on the memory (Lavi; [0024], [0034]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier in the system of Van Praet to comprise a receiver, the receiver configured to receive information based on whether the logic assignment is valid, and to store the information on the memory element as in Lavi. Lavi teaches that an RFID chip, which intrinsically includes a receiver, can be used to store information relating to a sample container thereon, is re-writeable, and can be read to confirm that the information on the chip corresponds to the information on the sample container (Lavi; [0024], [0034]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier of Van Praet to comprise a transponder, the transponder comprising a transmitter and a receiver, the transponder configured to receive an interrogation for the information and to transmit the information in response to the received interrogation as in Lavi. Lavi teaches that an RFID chip, which intrinsically is a transponder including a transmitter and receiver capable of receiving an interrogation for information and transmitting the information in response to the receiving interrogation, can be used to store information relating to a sample container thereon, is re-writeable, and can be read to confirm that the information on the chip corresponds to the information on the sample container (Lavi; [0024], [0034]).
	Modified Van Praet fails to explicitly disclose that:
the removal detector is arranged in a bottom of a holding region of the sample container carrier and in contact with a lower end of the laboratory sample container's outside circumference, wherein the removal detector comprises a switch, wherein when 
the memory element is encoded with information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid;
the receiver is configured to collect energy, and to supply the sample container carrier with the collected energy, and
the transponder is a near-field communication transponder.
	In regards to the memory element being encoded with information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid, Van Praet teaches a memory element encoded with information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid (Van Praet; [0052]-[0053], [0057], The position information for the specimen tube, i.e. the valid logic assignment of the tube being present, is then erased from the data set stored on a computer or associated storage device to show that the specimen tube is removed, i.e. the invalid logic assignment of the tube being removed. The computer or associated storage device therefore is encoded with this information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
	Modified Van Praet fails to explicitly disclose that:
the removal detector is arranged in a bottom of a holding region of the sample container carrier and in contact with a lower end of the laboratory sample container's outside circumference, wherein the removal detector comprises a switch, wherein when a laboratory sample container is present in the sample container carrier, the switch is depressed by the lower end of the laboratory sample container, wherein the removal detector is configured to detect a removal of the carried laboratory sample container from the sample container carrier when the switch is no longer depressed by the lower end of the laboratory sample container;
the receiver is configured to collect energy, and to supply the sample container carrier with the collected energy, and
the transponder is a near-field communication transponder.
	Lin is in the analogous field of RFID sensors (Lin [0146]). Lin teaches a receiver that is configured to collect energy and to supply a component with the collected energy (Lin [0146], a transponder harvests RF power from an external reader and provides voltage to a rechargeable battery). It would have been obvious to one of ordinary skill in the art before the (Lin [0146]), thereby providing an alternate source of power and reducing energy consumption costs for the system.
	Modified Van Praet fails to explicitly disclose that:
the removal detector is arranged in a bottom of a holding region of the sample container carrier and in contact with a lower end of the laboratory sample container's outside circumference, wherein the removal detector comprises a switch, wherein when a laboratory sample container is present in the sample container carrier, the switch is depressed by the lower end of the laboratory sample container, wherein the removal detector is configured to detect a removal of the carried laboratory sample container from the sample container carrier when the switch is no longer depressed by the lower end of the laboratory sample container; and
the transponder is a near-field communication transponder.
	Fritchie is in the analogous field of container and vessel identification in systems for automation of laboratory analyzers (Fritchie [0009]). Fritchie teaches a near-field communication transponder (Fritchie [0061]-[0063], radio frequency identification tags and readers operate in a near-field relationship. A RFID tag is intrinsically a transponder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transponder in the laboratory system of modified Van Praet to be a (Fritchie; [0061]-[0063], near-field transponders have improved selectivity, [0077], with near-field selectivity, only one antenna can receive a signal from any given tag at any given time).
	Modified Van Praet fails to explicitly disclose that the removal detector is arranged in a bottom of a holding region of the sample container carrier and in contact with a lower end of the laboratory sample container's outside circumference, wherein the removal detector comprises a switch, wherein when a laboratory sample container is present in the sample container carrier, the switch is depressed by the lower end of the laboratory sample container, wherein the removal detector is configured to detect a removal of the carried laboratory sample container from the sample container carrier when the switch is no longer depressed by the lower end of the laboratory sample container.
	Wakamiya is in the analogous field of sample analyzers (Wakamiya [0007]). Wakamiya teaches a removal detector arranged in a bottom of a holding region of a sample container carrier in contact with a lower end of a sample container’s outside circumference. The removal detector comprises a switch, and when a sample container is present in the carrier, the switch is depressed by the lower end of the sample container, and the removal detector is configured to detect a removal of the carrier sample container from the carrier when the switch is no longer depressed by the lower end of the sample container (Wakamiya; [0089], see Fig. 5 at bases 41a, 41b, where retractable switches may be placed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the removal (Wakamiya [0089]).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to detect…”, “configured to determine…”, “configured to carry…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Van Praet discloses the laboratory system according to claim 1. Modified Van Praet further discloses that the removal detector comprises a switch configured to interact with the laboratory sample container to detect a removal of the carried laboratory sample container from the sample container carrier (see Claim 1 above at Wakamiya teaching the removal detector comprising a switch in [0089], Fig. 5).

Regarding claim 16, modified Van Praet discloses the laboratory system according to claim 1. Modified Van Praet further discloses
	a control device (Van Praet; [0011], a bar code scanner is associated with the computer, [0041], data from the bar code scanner can be routed to the computer, Abstract, the computer controls the apparatus); and 
	a barcode reader and assignment station configured to be controlled by the control device such that the barcode reader and assignment station is configured to read a barcode (BC) of the laboratory sample container and to logically assign the read barcode (BC) to the sample container (Van Praet; [0011], a bar code scanner scans a code on a specimen tube and associates the bar code number with the data set for that specimen tube. Further, a barcode scanner appears capable of reading a barcode of a container and logically assigning the read barcode to the container, [0041], Abstract).

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Lavi, Lin, Fritchie, and Wakamiya as applied to claims 1, 2, and 16 above, further in view of Heise et al. (US Pub. No. 2016/0054344; hereinafter Heise; already of record).

Regarding claim 14, modified Van Praet discloses the laboratory system according to claim 1. Modified Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).

	Heise is in the analogous field of laboratory sample distribution systems (Heise [0006]). Heise teaches a receiver station, the receiver station configured to receive information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid, from the sample container carrier (Heise [0062]-[0063], the container carrier may comprise an RFID tag, which is read by a reader. The RFID tag comprises an antenna. An RFID tag intrinsically comprises a radio receiver and a radio transmitter. The receiver station has been interpreted under 35 U.S.C. 112(f) as being a radio receiver station comprising an antenna, and equivalents thereof. Further, the antenna appears capable of receiving any type of information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier in the laboratory system of modified Van Praet by including a receiver station, wherein the receiver station is configured to receive information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid, from the sample container carrier as in Heise, as Heise teaches that a receiver station can be used to enable matching between a sample container and its corresponding container carrier (Heise [0062]-[0063]), thereby preventing erroneous analyzing results if unmatched carrier and containers are not detected (Heise [0042]).

Regarding claim 15, modified Van Praet discloses the laboratory system according to claim 1. Modified Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Van Praet fails to explicitly disclose a transmitter station, wherein the transmitter station is configured to transmit information whether the logic assignment is valid to the sample container carrier.
	Heise teaches a transmitter station, the transmitter station configured to transmit information whether the logic assignment is valid to the sample container carrier (Heise 0062]-[0063], the container carrier may comprise an RFID tag, which is read by a reader. The RFID tag comprises an antenna. An RFID tag intrinsically comprises a radio receiver and a radio transmitter. The transmitter station has been interpreted under 35 U.S.C. 112(f) as being an electric or wireless transmitter station, such as a radio transmitter station comprising an antenna, and equivalents thereof. Further, the transmitter appears capable of transmitting any kind of information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier in the laboratory system of modified Van Praet by including a transmitter station, the transmitter station configured to transmit information whether the logic assignment is valid to the sample container carrier as in Heise, as Heise teaches that a transmitter station can be used to enable matching between a sample container and its corresponding container carrier (Heise [0062]-[0063]), thereby preventing erroneous analyzing results if unmatched carrier and containers are not detected (Heise [0042]).

Regarding claim 17, modified Van Praet discloses the laboratory system according to claim 1. Modified Van Praet further discloses 
	a control device (Van Praet; [0011], a bar code scanner is associated with the computer, [0041], data from the bar code scanner can be routed to the computer, Abstract, the computer controls the apparatus).
	Modified Van Praet fails to explicitly disclose a loading and assignment station configured to be controlled by the control device such that the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to transmit that the logic assignment of the sample container carrier to the loaded laboratory sample container is valid to the sample container carrier.
	Heise teaches a loading and assignment station (Heise; [0023], a picker can place the sample container carrier into the rack. The loading station has been interpreted under 35 U.S.C. 112(f) as being a gripper, and equivalents thereof, [0042], [0056], [0062]-[0063], a memory device stores matching pairs of a unique ID corresponding to a container carrier and a container ID, and the IDs can be read by readers to ensure that they match prior to analysis of the contents of the container). The loading and assignment station is configured to be controlled by a control device such that the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to transmit that the logic assignment of the sample container carrier to the loaded laboratory sample container is valid to the sample container carrier (Heise; [0023], the gripper is capable of loading the containers onto the carrier, [0042], [0056], [0062]-[0063], the combination of the memory device, readers, and unique ID appears capable of determining whether a logic assignment is valid, and further does check if a logic assignment is valid by ensuring that a container ID matches a container carrier ID prior to analysis, [0031], the transfer of sample containers from the transport plane to laboratory stations may be controlled by a master control device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control device in the laboratory system of modified Van Praet by including a loading and assignment station configured to be controlled by the control device such that the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to transmit that the logic assignment of the sample container carrier to the loaded laboratory sample container is valid to the sample container carrier as in Heise, as Heise teaches that a loading and assignment station can be used to ensure that a sample container matches a container carrier prior to analysis, thereby preventing any erroneous analyzing results (Heise; [0023], [0042], [0056], [0062]-[0063]).

Regarding claim 18, modified Van Praet discloses the laboratory system according to claim 1. 
	Modified Van Praet fails to explicitly disclose:
a laboratory sample distribution system for a laboratory automation system, the laboratory sample distribution system comprising: 
the laboratory system according to claim 1; 
a transport plane, wherein the transport plane is configured to support the sample container carrier; 
a number of drive elements, wherein the number of drive elements is configured to move the sample container carrier on the transport plane; and 
a control device, wherein the control device is configured to control the number of drive elements such that the sample container carrier moves on the transport plane along a corresponding transport path.
	Heise teaches a laboratory sample distribution system for a laboratory automation system (Heise; [0006], [0040]). The laboratory sample distribution system comprises: 
	a laboratory system (Heise [0007]); 
	a transport plane, wherein the transport plane is configured to support the sample container carrier (Heise [0006]); 
	a number of drive elements, wherein the number of drive elements is configured to move the sample container carrier on the transport plane (Heise [0006], electro-magnetic actuators stationarily arranged below the transport plane); and 
	a control device (Heise; [0006], [0022], a control device controls the necessary devices for transfer). The control device is configured to control the number of drive elements such that the sample container carrier moves on the transport plane along a corresponding transport path (Heise; [0006], [0022], [0031], a control device controls the necessary devices for transfer, including the transport plane, [0044], the electro-magnetic actuators are controlled to transfer sample containers from the transport plane, [0076], the electro-magnetic actuators may be activated in response to a sensed position of the carrier, [0077], electro-magnetic actuators are activated to move a carrier along a first transport path, [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the (Heise; [0007], [0020]).

Regarding claim 19, modified Van Praet discloses the laboratory sample distribution system according to claim 18.
	Modified Van Praet fails to explicitly disclose that:
the sample container carrier comprises a magnetically active device, wherein the number of drive elements comprises a number of electro-magnetic actuators, wherein the number of electro-magnetic actuators is stationarily arranged below the transport plane and is configured to move the sample container carrier on the transport plane by applying a magnetic drive force to the sample container carrier, and 
wherein the control device is configured to control the number of electro-magnetic actuators such that the sample container carrier moves on the transport plane along the corresponding transport path.
	Heise further teaches a sample container carrier that comprises a magnetically active device, and electro-magnetic actuators stationarily arranged below a transport plane and configured to move the carrier on the transport plane by applying a magnetic drive force (Heise; [0006], [0077]). A control device is configured to control the electro-magnetic actuators such that the sample container carrier moves on the transport plane along the corresponding transport path (Heise; [0022], [0031], a control device controls the necessary devices for transfer, including the transport plane, [0076], the electro-magnetic actuators may be activated in response to a sensed position of the carrier, [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory sample distribution system of modified Van Praet by including a sample container carrier that comprises a magnetically active device, electro-magnetic actuators stationarily arranged below a transport plane and configured to move the carrier on the transport plane by applying a magnetic drive force, and a control device configured to control the electro-magnetic actuators as in Heise, as Heise teaches that a magnetically active carrier, electro-magnetic actuators beneath a transport plane, and a control device will provide a highly flexible sample distribution system with high transport performance, and provide multidirectional control of the container carriers (Heise; [0007], [0020]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Lavi, Lin, Fritchie, Wakamiya, and Heise, as applied to claims 14, 15, and 17-19 above, further in view of Rauh (EP Pub. No. 2458389; already of record).

Regarding claim 20, modified Van Praet discloses the laboratory sample distribution system according to claim 18.
	Modified Van Praet fails to explicitly disclose:
a laboratory automation system, the laboratory automation system comprising: 
a number of analytical stations, wherein the number of analytical stations is configured to analyze a sample; 
the laboratory sample distribution system according to claim 18, wherein the laboratory sample distribution system is configured to move the sample container carrier to the number of analytical stations, wherein the laboratory automation system is configured to prevent analyzing and/or logically assigning an analytical result to the sample contained by the carried laboratory sample container based on the determined invalid logic assignment.
	Heise further teaches a laboratory automation system comprising a number of analytical stations, the number of analytical stations configured to analyze a sample (Heise [0057], container carriers are moved from a start to destination location by electro-magnetic actuators, a sample item is transferred between the destination location and an analytical station by a transfer device, [0022], the transfer device is automatic). Heise further teaches a laboratory sample distribution system, the distribution system configured to move the sample container to the number of analytical stations, the automation system configured to prevent analyzing and/or logically assigning an analytical result to the sample contained by the carried laboratory sample container based on the determined invalid logic assignment (Heise; [0057], [0042], stored matching between the container carrier ID and sample container ID are checked. If the IDs don’t match, an error may be generated to prevent erroneous analyzing results. It naturally follows from this that if the IDs don’t match, i.e. an invalid logic assignment is determined, analyzing of the sample is prevented). It would have been obvious (Heise [0042]).
	Modified Van Praet fails to explicitly disclose moving the sample container carrier to the number of analytical stations.
	Rauh is in the analogous field of detection of incorrect placement of liquid containers in receptacles of an analytical system (Rauh [0012]). Rauh teaches moving a sample container carrier to a number of analytical stations (Rauh [0014]-[0015], the system comprises units for transporting racks comprising sample tubes, and the analytical system comprises a sample receiving unit for receiving samples to be assayed. The samples are in the form of racks having multiple samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory sample distribution system of modified Van Praet by moving the sample container carrier to the number of analytical stations as in Rauh, as Rauh teaches that by moving a sample container carrier, multiple samples can be conveyed simultaneously (Rauh [0014]-[0015]), thereby improving throughput.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-10 of their Remarks that neither Van Praet nor any of the other references cited in the Final Office Action mailed 7/14/2021 teach: a) a sample container carrier that carries one and only one laboratory sample container, b) a removal detector comprising a simple switch that is depressed when a sample container is present, and not depressed when no sample container is present, and c) a memory element encoded with information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid. In regards to a), the Examiner respectfully disagrees. Lavi teacher a carrier that carries one and only one laboratory sample container. In regards to b), the Examiner concedes that none of the references in the Final Office Action teach this limitation. However, this limitation has been addressed using a new reference, Wakamiya. Applicant’s amendments necessitated the new ground of rejection. In regards to c), this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, particularly because Van Praet suggests a memory element encoded with this information. Please see the rejection of Claim 1 in this instant Office Action for a more detailed explanation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798